COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00149-CV


PlainsCapital Bank                        §    From the 211th District Court

                                          §    of Denton County (2009-30416-
v.                                             211)

                                          §    November 19, 2015

Nitin Jani                                §    Opinion by Justice Gardner



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant PlainsCapital Bank shall pay all of the

costs for this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Anne Gardner___________
                                          Justice Anne Gardner